DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the use of the term “offset” in line 2 is confusing. It is not understood in what direction the second indexing area is offset from the opening of the receiving channel, e.g. is offset along the longitudinal axis of the dental implant part, is offset by extending in another axis, or in an angle, etc. For examination purposes, the recitation will be treated as the second indexing area is offset from the opening of the receiving channel along the longitudinal axis of the dental implant part.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf et al. (US 20080182227) in view of Sutter (US 6726480 B1).
[AltContent: textbox (First area extending along first portion)][AltContent: arrow][AltContent: textbox (External threads)][AltContent: ][AltContent: textbox (Predetermined distance)][AltContent: ][AltContent: textbox (Indexing area at a second portion of the receiving channel)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: textbox (Upper edge)][AltContent: arrow][AltContent: textbox (Upper edge)][AltContent: textbox (Structural piece)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contact Pin)][AltContent: ][AltContent: textbox (Distal end)][AltContent: arrow][AltContent: textbox (Receiving channel)]
    PNG
    media_image1.png
    832
    502
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    694
    480
    media_image2.png
    Greyscale

Regarding claim 7, 8 and 20, Wolf discloses dental implant part provided for being inserted into a jawbone, including: 
a receiving channel adapted to receive a contact pin of an associated structural piece (see Fig. 6 and 7, and annotated Fig. 9 and 10 above) such that a distal end of the contact pin extends past an upper edge of the receiving channel by a predetermined distance (see annotated Fig. 7 and 9 above), 
wherein the receiving channel includes in a first area within the receiving channel inclined against a longitudinal axis of the dental implant part (see annotated Fig. 6 above), and the first area extends along a first portion of the longitudinal axis, and the first portion overlaps an external thread (11) of the dental implant part along the longitudinal axis, 
wherein the dental implant part includes an indexing area/indexing area in a second portion of the receiving channel (40) with a number of functional surfaces (see cross section of the indexing area in Fig. 8 above) which are oriented parallel to the longitudinal axis of the dental implant part, and the indexing area (40) extends along a second portion of the longitudinal axis that is distinct from the first portion (see annotated Fig. 6 above), and 
where the first area extends along the first portion adjacent to the opening of the receiving channel, and the indexing area at a second portion is offset from the opening of the receiving channel and adjacent to the first area along the longitudinal axis of the receiving channel (see annotated Fig. 6 above).


However, Wolf does not disclose that the first area includes a first indexing area including a plurality of contact surfaces or that first indexing area and the second indexing area are designed for the same number of positioning possibilities.
[AltContent: textbox (Connection portion including indexing areas)][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    582
    453
    media_image3.png
    Greyscale
 
[AltContent: textbox (First indexing area)][AltContent: textbox (Second indexing area)][AltContent: textbox (First indexing area)][AltContent: textbox (Second indexing area)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Receiving Channel)][AltContent: ][AltContent: ][AltContent: textbox (Receiving Channel)]
    PNG
    media_image4.png
    786
    600
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    786
    521
    media_image5.png
    Greyscale

With respect to claims 7, 8 and 20, Sutter teaches a dental implant including a connection portion at the coronal end of the implant for connecting to a structural piece (101), 
where the connection portion includes a first indexing area (64) having a tapered shape, and a second indexing area (63) located adjacent to the first indexing area (64) has a cylindrical shape, 
where the first indexing area and the second indexing area include a plurality of contact surfaces that form the indexing shape, 
where the plurality of contact surface of the second indexing area are oriented parallel to the longitudinal axis (22), 
where the quantity of the plurality of contact surfaces are the same in both indexing areas, and 
the dental implant includes an associated structural piece (85) (see Fig. 5 above) or the associated structural piece (101) (see Fig. 6 above) including a receiving channel including the counter shape of the first and second indexing areas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first area extending along first portion of the receiving channel of Wolf, with the receiving channel with the tapered indexing area of Sutter, in order to facilitate the insertion of the contact pin while maintaining the indexing of the associated structural piece from the upper edge of the implant towards the end of the receiving channel. 
Regarding claim 9, Wolf/Sutter discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Wolf discloses that the second indexing area includes a rotational locking mechanism (40) [0031].
Claims 10-12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf et al. (US 20080182227 A1) in view of Goss et al. (US 6158310 A).
[AltContent: textbox (Contact pin )][AltContent: textbox (Distal end)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Screw Seat)][AltContent: textbox (Connection Screw )][AltContent: arrow][AltContent: ][AltContent: textbox (External threads)][AltContent: arrow][AltContent: ][AltContent: textbox (First area having an inclined contact surface in the second implant part )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end predetermined distance )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second implant part )][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Upper edge )][AltContent: arrow][AltContent: textbox (First implant part )][AltContent: textbox (Second area having an indexing area parallel to the longitudinal axis that is a locking mechanism )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of concave parts and a plurality of convex parts)][AltContent: ][AltContent: textbox (Second area having an indexing area parallel to the long. axis)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: ][AltContent: textbox (First area having an inclined contact surface )][AltContent: arrow][AltContent: textbox (First area having an inclined contact surface )][AltContent: textbox (Receiving channel)][AltContent: ]
    PNG
    media_image6.png
    830
    263
    media_image6.png
    Greyscale
               
    PNG
    media_image7.png
    703
    543
    media_image7.png
    Greyscale

Regarding claims 10 and 18, Wolf discloses a dental implant part provided for being inserted into a jawbone, including 
a receiving channel adapted to receive a contact pin (8) of an associated structural piece (6) (see annotated Fig. 14 above), 

Amendment and Responsewherein the dental implant part includes an indexing area in a second area of the receiving channel having a number of functional surfaces which are oriented parallel to the longitudinal axis of the dental implant part and where the second indexing part has having a non-round cross section with a plurality of concave parts and a plurality of convex parts (see annotated Fig. 13 and 14 above).
However, Wolf does not disclose that the first area is an indexing area that has a non-round cross section with a plurality of concave parts and/or a plurality of convex parts, or that the first indexing area and the second indexing area are designed for the same number of positioning possibilities.
[AltContent: textbox (First indexing area of the pin including a non-round cross section)][AltContent: arrow][AltContent: textbox (First indexing area of the receiving channel)][AltContent: ][AltContent: arrow][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second indexing area)][AltContent: textbox (Connection part)][AltContent: ][AltContent: arrow][AltContent: textbox (Receiving channel)]
    PNG
    media_image8.png
    466
    834
    media_image8.png
    Greyscale

With respect to claim 10 and 18, Goss et al. teaches a connection part (see Fig. 1 above) including a receiving channel (32) that includes a first indexing area in a contact surface that is inclined against a longitudinal axis of the dental implant part (see annotated Fig. 1 above), and the indexing area has a non-round cross section with a plurality of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first area of Wolf, with the first indexing area of Goss, in order to extend the indexing area from the second portion to the first angled area, in order to increase the resistance to torsional stresses imposed by the contact pin to the implant, and providing a greater engagement between the receiving channel and the contact pin in any desired rotational contact. 
Regarding claim 11, Wolf/Goss discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Wolf discloses that the second indexing area comprises a rotational locking mechanism (see annotated Fig. 14 above).
Regarding claim 12, Wolf discloses a dental implant including 
a first implant part provided for being inserted into a jawbone and a second implant part associated therewith (see annotated Fig. 14 above); 
a contact pin (8) formed onto one of the second implant part, wherein the first implant part and the second implant part are mechanically connectable to each other via the contact pin (8) (see annotated Fig. 11 and 14); and 
a receiving channel provided in the other implant part and adapted to receive the contact pin(8) such that a distal end of the contact pin extends past an upper edge of the receiving channel by a predetermined distance (see annotated Fig. 11 above), 

wherein the first implant part provided for being inserted into the jawbone includes a second indexing area with a number of functional surfaces which are oriented parallel to the longitudinal axis of the first implant part, and the second indexing area extends along a second portion of the longitudinal axis that is distinct from the first portion (see annotated Fig. 11 and 14 above).
However, Wolf does not disclose that the inclined first area includes an indexing area with a plurality of contact surfaces against the first portion of the longitudinal axis.
Goss et al. teaches a connection part (see Fig. 1 above) including a receiving channel (32) that includes a first indexing area in a contact surface that is inclined against a longitudinal axis of the dental implant part (see annotated Fig. 1 above), the indexing area includes a plurality of contact surfaces against the first portion of the longitudinal axis, also including a second indexing area having an indexing shape with a number of functional surfaces which are oriented parallel to the longitudinal axis of the connection part (see annotated Fig. 1 above and col. 1, lines 26-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first area in the receiving channel and in the pin of Wolf, with the first indexing area of the receiving channel and in the pin of Goss, in order to extend the indexing area from the second portion to the first angled . 
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf et al. (US 20080182227 A1) in view of Goss et al. (US 6158310 A) as applied to claim 12 above, and further in view of Aravena et al. (US 20040121286 A1).
Regarding claim 13, Wolf/Goss discloses the claimed invention substantially as claimed, as set forth above for claim 12. 
However, Wolf/Goss does not disclose that in the first indexing area, some or all contact surfaces of the first implant part and the second implant part are provided with a friction-reducing coating.
Regarding claim 14, Wolf/Goss discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where Wolf discloses that first implant part and second implant part can mechanically be connected to each other3Application Serial No. 15 374,548 Amendment and Responsevia a connection screw (see annotated Fig. 11 above), and a screw seat for the connection screw in the first implant part and the second implant part (see annotated Fig. 11 above).
However, Wolf/Goss does not disclose that the screw seat is provided with a friction-reducing coating.  
With respect to claims 13 and 14, Aravena teaches a coating including a  thermoplastic fluorine-containing polymer, this polymer ensures a high capacity to adapt to the mating surface that is to be sealed off, where the hardness of the coating increases in the direction of the substrate that is to be coated, where the flow properties and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact surfaces of the first implant part and the second implant part, and the screw seat area of Wolf/Goss, with the low friction coating of Aravena, in order to seal off the surfaces conducing to the internal areas of the dental implant, in this way not allowing unwanted fluids flowing insight the implant part, avoid the generation of microorganism that can create infection inside the patients mouth. 
Allowable Subject Matter
Claims 15-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art of Wolf, Sutter, Goss or Aravena do not disclose that the first indexing are of the contact pin is positioned at the distal end of the contact pin. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including a first implant part and a second implant part, where a pin located at the first implant part or the second implant includes a first indexing area extending along a first portion of the longitudinal axis, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 describes that “the first indexing area is positioned at the distal end of the contact pin, and the contact pin does not engage and is positioned outside of the second indexing area of the receiving channel”, which is not found alone or in combination in any of the prior arts of Wolf, Sutter, Goss or Aravena.
Response to Arguments
Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive. 
Regarding claim 7 rejection, applicant argues that Sutter’s prior art does not teach the claimed limitations of that the “receiving channel includes in a first indexing area within the receiving channel a plurality of contact surfaces” and that the “dental implant part includes a second indexing are with a number of functional surfaces”. Allegedly, it is 
The Office disagrees in part, Sutter’s teaches various embodiments; where The Office is indicating that some of the embodiments include the receiving channel with a counter shape of the indexing areas. For example in col. 3, line 53 through col. 4, line 2, teaches that one of the goals of the Sutter’s is to offer an “element with a cap to be normally positioned stably on the support in a rotational position defined as accurately as possible so that the cap, even with high forces acting on it approximately transversely to one axis of the support and/or torsional stresses, remains connected with the support permanently and in a stable fashion”, and when possible to “secure a cap to a given support, depending on the design of the cap, in a rotational position selectable from a several rotational positions or only in a single rotational position on the support”. 
Furthermore, in col. 13, lines 55-62 discloses that the “positioning sections that engage each other provide exact positioning and secure the cap against rotations relative to the support. If one disregards the play, the positioning projections 106 of the cap are located approximately from the bottom quarter of the head 59 of the secondary part up to its upper end at the bottom surfaces and the lateral surfaces of the positioning interstices of the secondary part of the head”. 
Therefore, it is understood from Sutter’s cap that it includes a channel with said indexing areas that engages the counterpart indexing areas of the head of the implant to secure the cap against rotations from its original orientation. 
Therefore, it is understood that the rejection is proper and will be maintained.
Regarding claims 10 and 12 rejection, applicant argues that there is no rational to modify Wolf with the teaching of Goss, because allegedly expanding the indexing area as in Goss would be at the expense of the cone connection that actually reduces the area of engagement that is resisting the stress.
The Office disagrees, the cone area of Wolf with the modification of Goss would increase the contact surface area between the two structures, in this way increasing the conical engagement area for resisting the stress. 
Applicant mentions that a person skill in the art would not disturb Wolf’s structure that provide special significance in the implant. However, due to the proposed combination does not change the angle of the cone portion, nor the dimensions of each area of contact in Wolf, but the intended use of each of the indexing area in the combination of Wolf/Goss to have the relative position between the two structures is specify, and the anti-rotation is enhanced. It is understood that adding indexing area of Goss as explained above into Wolf, would improve Wolf’s implant part. Making the rejection proper and for that reason will be maintained. 
Regarding claim 15 rejection:
Applicant’s arguments, see page 3 of the Remarks, filed 11 December 2020, with respect to the rejection of claim 15 have been fully considered and are persuasive.  The rejection of claim 15-17 and 19 of 11 September 2020 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772